Citation Nr: 0814943	
Decision Date: 05/06/08    Archive Date: 05/12/08

DOCKET NO.  07-04 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an effective date prior to October 18, 
2005, for the granting of service connection for bilateral 
hearing loss.

2.  Entitlement to an effective date prior to October 18, 
2005, for the granting of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and friend



ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel


INTRODUCTION

The veteran had active service from June 1946 through 
November 1947, and from April 1952 through December 1953.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The veteran filed a motion to advance his appeal on the 
Board's docket. That motion was granted. 38 U.S.C.A. § 7107 
(West 2002 & Supp. 2005); 38 C.F.R. § 20.900(c) (2007). The 
case is now before the Board for appellate review.


FINDINGS OF FACT

1. In a rating decision mailed to the veteran on March 16, 
1981, the RO denied service connection for hearing loss. 

2.  The veteran did not submit a notice of disagreement (NOD) 
with the denial of service connection for hearing loss within 
one year of March 16, 1981.

3. The veteran filed to reopen his claim for bilateral 
hearing loss on October 18, 2005, and an April 2006 rating 
decision granted service connection with an effective date of 
October 18, 2005.

4.  The veteran has had ringing in his ears, now diagnosed as 
tinnitus, since service and filed an original claim for 
service connection for ringing in the ears on January 8, 
1981.


CONCLUSIONS OF LAW

1.  The assignment of an effective date earlier than October 
18, 2005, for award of service connection for bilateral 
hearing loss is not warranted. 38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. §§ 3.1, 3.155, 3.400 (2007).

2.  The criteria for an earlier effective date of January 8, 
1981, for the grant of service connection for tinnitus are 
met.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. §§ 3.1, 
3.155, 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking to establish an earlier effective date 
for the grant of service connection for both bilateral 
hearing loss and tinnitus.  Except as otherwise provided, the 
effective date of an evaluation and award of pension, 
compensation, or dependency and indemnity compensation based 
on an original claim, a claim reopened after final 
disallowance, or a claim for increase, will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later date. 
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400. 

Applicable statutory and regulatory provisions require VA 
look to all communications from the veteran that may be 
interpreted as applications or claims -- formal and informal 
-- for benefits. In particular, VA is required to identify 
and act on informal claims for benefits. 38 C.F.R. §§ 3.1(p), 
3.155(a). Any communication or action indicating intent to 
apply for one or more benefits under the laws administered by 
VA from a veteran or his duly authorized representative may 
be considered an informal claim. Such an informal claim must 
identify the benefit sought. Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution. If 
received within one year from the date it was sent to the 
claimant, it will be considered filed as of the date of 
receipt of the informal claim. 38 C.F.R. § 3.155(a). 

Bilateral Hearing Loss
In this case, the veteran filed a VA Form 21-526 Veteran's 
Application for Compensation or Pension on January 8, 1981.  
In March 1981, VA notified the veteran of the February 1981 
rating decision denying his claim for service connection for 
hearing loss.  This decision was not appealed.  The next 
communication by the veteran came in the October 2005 
statement, which reopened the veteran's service connection 
claim.  The February 1981 rating decision denying service 
connection is final, because a notice of disagreement was not 
filed within a year of the March 16, 1981, mailing of notice 
of the decision to the veteran, and the Board must abide by 
the finality of this decision. 38 C.F.R. § 20.302(a).

The present claim was received by VA on October 18, 2005.  In 
April 2006, service connection for bilateral hearing loss was 
granted and awarded a 40 percent evaluation, effective 
October 18, 2005, the date of the veteran's claim. The 
veteran, in July 2006, filed a notice of disagreement with 
the effective date for service connection.

A review of the claims folder reveals that there were no 
records submitted between 1981 and 2005.  The record is 
devoid of any additional evidence which may lead one to say 
that that the veteran had filed a formal or informal claim 
for service connection for hearing loss between March 16, 
1981, the date of notice of the final decision, and October 
18, 2005, the date of filing of the claim to reopen. There is 
no basis upon which to grant the claim for an earlier 
effective date for hearing loss. The Board must abide by the 
finality of the prior decision under 38 C.F.R. § 20.302(a).  
Accordingly, the effective date is properly set at October 
18, 2005, the date of claim. The veteran's appeal must be 
denied.

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine. Because 
the evidence is no in equipoise, and, in fact, the absence of 
evidence to support the claim suggests that the preponderance 
of the evidence is against the veteran's claim, the benefit-
of-the-doubt doctrine is not applicable here. See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).

Tinnitus
In this matter, the veteran's January 1981 VA Form 21-526 
included a statement that he had "ringing in ears" in 
service secondary to acoustic trauma in Korea in 1953.  Such 
a statement can reasonably be considered a claim for service 
connection for ringing in the ears, also known as tinnitus.  
This issue was not addressed by the RO until the April 2006 
rating decision at issue in this appeal.  The February 1981 
rating decision, discussed above, decided only service 
connection for hearing loss and made no mention of tinnitus 
or ringing in the ears.  Thus, essentially, the veteran 
claimed service connection for tinnitus in January 1981 and 
was granted service connection via the April 2006 rating 
decision.  Since the effective date of an evaluation and 
award of pension, compensation, or dependency and indemnity 
compensation based on an original claim will be the date of 
receipt of the claim under 38 C.F.R. § 3.400, the appropriate 
effective date for service connection for tinnitus is January 
8, 1981, the date the original claim for ringing in the ears 
was received by VA.

The Board notes that the RO proposed such a determination in 
an October 2007 Decision Review Officer (DRO) decision, but 
first requested administrative review by the Director of 
Compensation and Pension Service (Director).  In a November 
2007 statement the Director issued a statement indicating the 
he did not concur with the DRO's October 2007 decision.  The 
basis for this was an erroneous statement that the "veteran 
did not claim tinnitus" and that "there is no indication in 
the available medical records that the tinnitus existed since 
service."  To the contrary, the January 1981 claim did 
include "ringing in the ears" and the medical evidence, 
including the April 2006 VA examination report has clearly 
established that the veteran's tinnitus is due to his 
acoustic trauma in service.  

The Director's decision also reasoned that since tinnitus was 
not diagnosed in connection with the 1981 rating decision, 
the RO's decision at that time was not in error.  The Board 
has considered this line of reasoning but cannot agree.  The 
veteran has testified that he was exposed to a loud noise as 
a rifle platoon leader when he was on a tank and the tank 
gunner fired a 9-millimeter gun very close to his right ear.  
He testified that his hearing has been bad ever since and 
that the ringing in his ears has existed since 1953.  
Although lay testimony is not competent medical evidence to 
establish a diagnosis of tinnitus, the veteran's statements 
that he has experienced ringing in his ears continuously 
since his exposure to the blast of a 9-millimeter blast is a 
condition capable of lay observation and is competent 
evidence regarding continuity of symptomatology. See Charles 
v. Principi, 16 Vet.App. 370, 374 (2002) ( "ringing in the 
ears is capable of lay observation" ); Layno v. Brown, 6 
Vet.App. 465, 469-70 (1994) (lay testimony iterating 
knowledge and personal observations of witness are competent 
to prove that claimant exhibited certain symptoms at 
particular time following service. 

Further, the Court has emphasized that "symptoms, not 
treatment, are the essence of any evidence of continuity of 
symptomatology," Savage v. Gober, 10 Vet.App. 488, at 496 
(citing Wilson v. Derwinski, 2 Vet.App. 16, 19 (1991)), and 
has held that lay testimony regarding observations of 
symptoms "may provide sufficient support for a claim of 
service connection, and it is error for the Board to require 
medical evidence to support that lay evidence," Layno, 6 
Vet.App. at 469; see Buchanan v. Nicholson, 451 F.3d 1331, 
1336 (Fed.Cir.2006) (Board erred in finding that lay evidence 
lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence); Harvey v. Brown, 6 
Vet.App. 390, 393 (1994); Espiritu v. Derwinski, 2 Vet.App. 
492, 494 (1992).

The Board finds that the veteran's testimony in this regard 
is credible.  It is consistent with the circumstances of his 
service.  Furthermore the Board takes note of the veteran's 
awards, medals, and decorations which include a Bronze Star 
Award, given in recognition of his heroism in action against 
an armed enemy near Yangjimal, Korea.  

Under 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d), service 
connection for a combat-related injury may be based on lay 
statements, alone, but do not absolve a claimant from the 
requirement of demonstrating current disability and a nexus 
to service, as to both of which competent medical evidence is 
generally required. Beausoleil v. Brown, 8 Vet. App. 459, 464 
(1996).  Competent medical evidence is provided in this case 
as was noted in the opinions provided in the VA examination 
conducted in April 2006.  
The Board finds that the veteran's original claim for service 
connection for tinnitus was submitted in January 1981.  The 
file does not contain any indication that he filed a claim 
for tinnitus prior to this date.  As noted above, the 
effective date of an evaluation and award of compensation 
based on an original claim will be the date of receipt of the 
claim or the date entitlement arose, whichever is the later 
date.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  The veteran is 
entitled to an effective date of January 8, 1981, the date on 
which the claim was received.  

Duties to Notify and Assist
VA fulfilled its duties to notify and assist the veteran in 
the development of his claims. Sufficient evidence is 
available to reach a decision and the veteran is not 
prejudiced by appellate review at this time.

VA sent the veteran a letter in March 2007 informing him of 
the evidence necessary to establish an earlier effective date 
for his service-connected disabilities. He was notified of 
what was necessary to establish his claim, what evidence he 
was expected to provide, and what VA would obtain on his 
behalf.  The letter also asked the veteran to send VA any 
pertinent evidence he had regarding his claims. VA also sent 
the veteran letters in April and August 2006 that informed 
him of the type of evidence necessary to establish an 
effective date and a disability rating, as is required under 
Dingess v. Nicholson, 19 Vet. App. 473 (2006). Thus, these 
letters satisfied the requirements of 38 C.F.R. § 3.159(b)(1) 
(2007), and Dingess v. Nicholson, 19 Vet. App. 473 (2007).

VA also has a duty to assist the veteran in substantiating 
his claims under 38 C.F.R. § 3.159(c), (d) (2007). Here, the 
veteran's statements and all medical records have been 
associated with the claims folder. The April 2006 VA 
examination report is also of record. The veteran requested 
and was afforded a Board hearing in April 2008 and the 
transcript is of record. The veteran has not notified VA of 
any additional available relevant records with regard to his 
claims.

VA has done everything reasonably possible to assist the 
veteran. A remand for further development of these claims 
would serve no useful purpose. VA has satisfied its duties to 
notify and assist the veteran and further development is not 
warranted.


ORDER

An effective date earlier than October 18, 2005, for the 
grant of service connection for bilateral hearing loss, is 
denied.

The appeal for an effective date prior to October 18, 2005, 
for the grant of service connection for tinnitus is granted, 
and the effective date of January 8, 1981, is awarded, 
subject to the law and regulations governing the effective 
date of an award of monetary compensation.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


